Citation Nr: 1235060	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-08 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial evaluation higher than 40 percent for ankylosing spondylitis of the thoracolumbar spine. 

2. Entitlement to an initial evaluation higher than 20 percent for ankylosing spondylitis of the cervical spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for ankylosing spondylitis of the thoracolumbar spine, with assignment of a 10 percent initial evaluation; and service connection for ankylosing spondylitis of the cervical spine, with an initial 20 percent evaluation, both effective from    June 22, 2001. The Veteran appealed therefrom as to the initial assigned disability evaluation and initial assigned effective date. 

In March 2009, a Travel Board hearing was held before the undersigned      Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding,                        in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.             In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.                       § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board then issued a November 2009 decision denying an earlier effective date for service connection for the lumbar and cervical spine disabilities. The remaining issues of increased evaluations for both conditions were remanded for further evidentiary development.

By an April 2011 rating decision, the RO (via the Appeals Management Center (AMC)) increased from 10 to 40 percent the evaluation for ankylosing spondylitis of the thoracolumbar spine, from June 22, 2001 onwards. Subsequent to this award of benefits, the claim for a still higher schedular evaluation remains on appeal.         See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).
 
Moreover, the Board notes that the RO included claims for service connection for visual impairment, a respiratory disorder, and digestive system disorder in the April 2011 Supplemental Statement of the Case (SSOC) as the Board had requested that the RO consider whether these were manifestations of the service-connected spinal disabilities under consideration.  Specifically, in the SSOC the RO listed these three claims for service-connected disabilities as secondary to ankylosing spondylitis of the cervical spine -- for visual, respiratory, and digestive system impairment, respectively. However, as set forth in greater detail below, consideration of these manifestations are part and parcel of the issues under consideration and thus, are appropriately considered along with the rating issues already on appeal.  


FINDINGS OF FACT

1. The condition of ankylosing spondylitis of the thoracolumbar spine has not been manifested by actual joint ankylosis. The Veteran is already in receipt of the maximum assignable rating based on limitation of motion alone. 

2. Ankylosing spondylitis of the cervical spine has not been manifested by actual joint ankylosis. Nonetheless, the Veteran effectively has been shown to manifest "severe" limitation of motion of the cervical spine. 

3. The Veteran does not currently experience observable symptomatology associated with his cervical spine disability to the extent involving visual impairment, a respiratory disorder or a digestive system disorder. 


CONCLUSIONS OF LAW

1. The criteria are not met for an initial evaluation higher than 40 percent for ankylosing spondylitis of the thoracolumbar spine. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5292 (prior to September 26, 2003), and Diagnostic Code 5242 (2012).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for an initial 30 percent evaluation for ankylosing spondylitis of the cervical spine.           38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5290 (prior to September 26, 2003), and Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claims on appeal for higher initial evaluations for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for service connection for both thoracolumbar and cervical spine disorders have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

Moreover, there is no requirement for additional VCAA notice in this case pertaining to the recently raised claims for visual, respiratory and digestive system impairment associated with a cervical spine disability. Whereas the RO/AMC has characterized these issues procedurally as claims for service connection, in fact    they may in fact be regarded more accurately as claims for separate ratings for distinct manifestations of the underlying service-connected cervical spine condition.      Under VA law, separate ratings are permitted for a disorder provided that it        does not involve evaluating the same manifestation under two different diagnoses. See 38 C.F.R. § 4.14. In this instance, the nature of the conditions claimed for "service connection" are presumably symptomatic of the cervical spine condition, and not standalone disabilities -- i.e., restricted line of vision due to impaired    neck mobility, or breathing limited from a similar cause. (Notably, these symptoms also closely parallel the definition under the VA rating schedule for what constitutes "unfavorable" joint ankylosis.) In a similar manner, the RO has already granted service connection for right and left upper extremity radiculopathy originating from the cervical spine region. Since therefore the present issues which had been characterized by the RO as secondary disabilities on appeal are essentially ones of entitlement to higher ratings for a cervical spine disorder, the Board concludes that no further VCAA notice correspondence is required pertinent to these issues.

Meanwhile, the RO/AMC has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining extensive VA and private outpatient records. The RO/AMC has also arranged for the Veteran to undergo         VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In furtherance of his claims, the Veteran provided personal statements. He testified at a Board hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus,             the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 


Background and Analysis

I. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 4.1 (2012). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's service-connected ankylosing spondylitis of the thoracolumbar spine has been evaluated at 40 percent disabling since the June 22, 2001 effective date of service connection, under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine. (Of note here, Diagnostic Code 5240 specifically for "ankylosing spondylitis" would appear to be the best suited diagnostic code; however, this fact is immaterial to the outcome of this case given that the corresponding rating criteria for the current Diagnostic Codes 5240 and 5242 are identical, both involving application of the general rating formula specified below.)

The condition of ankylosing spondylitis of the cervical spine has been rated at            10 percent, under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for cervical strain. 

Effective September 26, 2003, VA revised the criteria for evaluating all musculoskeletal disabilities of the spine to include. 68 Fed. Reg. 51,454 (Aug. 27, 2003). The Veteran's back disorders must be evaluated under both the former and revised criteria, though the revised criteria may not be applied at any point prior to the effective date of the change. See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2012); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Parenthetically, the Board notes that under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, in effect prior to September 23, 2002, pronounced intervertebral disc syndrome (IVDS) warranted a maximum of 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Under the criteria in effect since September 23, 2002, IVDS is evaluated by one of two alternative methods, applying whichever results in the higher evaluation. First, the disability could be rated on the basis of the total duration of incapacitating episodes over the previous 12 months with again a maximum rating of 60 percent. An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a , DC 5293, Note 1 (2002). Second, IVDS from September 23, 2002, could be rated by separately evaluating the chronic orthopedic manifestations under the most appropriate orthopedic diagnostic code (Diagnostic Codes 5292 or 5295) and the neurological manifestations under the most appropriate neurologic diagnostic code(s), and then combining the separate evaluations under 38 C.F.R. § 4.25. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so. See 38 C.F.R. § 4.71a , DC 5293 (2002). In this decision, the Board has considered only the orthopedic manifestations of the Veteran's spinal disabilities as service connection has already been established along with separate ratings for radiculopathy of the right and left upper extremity associated with ankylosing spondylitis of the cervical spine, assigned 40 percent and 30 percent disabilities ratings, respectively. Thus, the combined orthopedic and neurologic rating for the Veteran's cervical spine disorder is in excess of 60 percent. Further, the most recent VA examination in 2010 indicated that the Veteran does not have IVDS and that the neurological changes in the lower extremities are due to the Veteran's neuropathy from his diabetes. The Board notes that service connection has been established for diabetic peripheral neuropathy of the right and left lower extremities, each assigned a separate 10 percent rating. The evaluation of either radiculopathy of the upper extremities or of neuropathy of the lower extremities is not under consideration in this appeal.  Thus, no further consideration has been given to evaluating the Veteran's cervical and thoracolumbar spine disabilities under either the prior or current criteria for IVDS. 

Prior to the September 26, 2003 revision in rating criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5292 pertained to limitation of motion of the lumbar spine.    Under Diagnostic Code 5292, a 10 percent rating was warranted for slight limitation of motion; a 20 percent rating for moderate limitation of motion; and a maximum 40 percent rating for a severe limitation of motion.

Also, Diagnostic Code 5290 for limitation of cervical spine motion which provided that a 10 percent rating was warranted for slight limitation of motion; a 20 percent rating for moderate limitation of motion; and a maximum 30 percent rating for a severe limitation of motion.

The terms "moderate" and "severe" among other components of the rating criteria are not expressly defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Meanwhile, under the former Diagnostic Code 5289 for ankylosis of the lumbar spine, a 40 percent evaluation was warranted for favorable ankylosis, and a              50 percent evaluation for unfavorable ankylosis.
Under Diagnostic Code 5287 for ankylosis of the cervical spine, a 30 percent evaluation was warranted for favorable ankylosis, and a 40 percent evaluation for unfavorable ankylosis.

Under Diagnostic Code 5286, for complete bony fixation (ankylosis) of the spine,   a 60 percent evaluation was warranted for a favorable angle; a 100 percent evaluation was warranted for an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).

Since the September 26, 2003 regulatory revision, disorders of the lumbosacral spine are to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than                  335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of  50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than    30 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is for assignment for forward flexion of the cervical spine of   15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is           240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Pertinent evidence includes a September 2001 VA Compensation and Pension examination for diabetes and the spine, during which the Veteran had described an inability to lie flat, and intermittent pain with walking and driving. Sometimes the lower back hurt so much that he was unable to move and would have to use a chair for a walker. He intermittently wore a back brace. As to the cervical spine, he did have difficulty at times bending his head back to swallow, and turning the head while driving. A physical examination was completed. On an x-ray study, there was no evidence of fracture, subluxation or dislocation of the lumbosacral spine. There was syndesmophyte formation anteriorly at the L1 through S1 levels, with some ossification of the anterior longitudinal ligament at the L3 through L5 levels and with slight marginal sclerosis and ankylosis of both sacroiliac joints, and these changes were consistent with ankylosing spondylitis. Meanwhile, there was no evidence of fracture, subluxation or dislocation of the visualized cervical spine. There were mild degenerative changes of the cervical spine, with narrowing of the right C4-5 intervertebral foramen. There was mild left lateral flexion of the cervical spine.  

The Veteran next underwent VA examination in February 2003, at which time he reported that in regard to the vertebral column, he would lie in bed with the head elevated and had to roll out of bed rather than sitting up. On physical examination, gait was normal. He rotated the head right 1/3 normal, left 2/3 normal. He could bring the head upright, but held it at 30 degrees flexed. Thoracic expansion was   1/4 inch. Regarding the thoracolumbar spine there was no scoliosis, mild dorsal kyphosis, and range of motion of flexion 10 degrees to each side, extension           20 degrees, anteflexion 30 degrees. Hip abduction and external rotation were performed fully, but straight leg elevation was only 40 degrees bilaterally. Discomfort (no acute pain) was elicited in the left shoulder by attempting to extend the arm to midline behind the back. There was mild discomfort in the MTP joint on passive movement of the left hallux. The assessment was of ankylosing spondylitis affecting the entire vertebral column, but no peripheral joints. The Veteran also had gout which it was deemed could have developed from chronic use of furosemide for an unrelated medical condition. 

On reexamination in November 2005, regarding the thoracolumbar spine                 the Veteran reported having constant pain, though he denied any radiation. He took over-the-counter pain relievers daily with good relief and no side effects. Flare-ups with 10/10 level pain, beyond the normal 4 or 5/10 occurred two to three times per week, and lasted up to three days. Range of motion consisted of forward flexion to 90 degrees, extension to 20 degrees, right and left rotation to 25 degrees, and right and left side bending 25 degrees. The VA examiner indicated there was an additional 20 to 30 degrees limitation of motion due to pain, repetitive motion, and/or flare-ups. As to the cervical spine, there was pain in the back of the neck with no radiation, with constant pain that was 7 to 9/10 all the time, and worse during a flare-up. Range of motion testing revealed cervical spine flexion to            25 degrees, extension to 20 degrees, right rotation to 10 degrees, left rotation to     40 degrees, right and left side tilt 10 degrees. There was no apparent diminution on repetitive motion testing. He could not lay down flat. He had to use a wedge pillow and a regular pillow when sleeping because he could not keep his neck straight and had to keep it in a slightly flexed position. He denied any incapacitating episodes in the last 12 months. He denied any associated symptoms like weight loss, fever, malaise or dizziness. He could walk without an assistive device. The Veteran was dependent on his wife for most of his activity like bathing and toileting. He needed help of his wife because he had difficulty extending his neck. Even while eating when he drank from a cup because he could not extend his neck he had to slide down his whole body in order to drink from the glass. X-rays were taken of the cervical and thoracolumbar spines, which showed minimal degenerative changes in the former and degenerative changes in the latter. The diagnosis was ankylosing spondylitis of the whole spine, cervical and thoracolumbar spine.

In her March 2009 correspondence, the Veteran's spouse described having observed the Veteran having to change careers and ultimately stop working due to his service-connected spine conditions. It was indicated that the Veteran was not able to find relief from severe pain for days and nights at a time. When trying to sleep at night he would go from the bed, to a chair, to walking the house at night seeking relief from his pain. As a result of his condition, the Veteran required her assistance with getting dressed, getting out of a car or bed, and toileting.

The Veteran's testimony during the March 2009 Board hearing confirmed in his own statement many of the same observations elicited by the Veteran's spouse as to the nature and extent of service-connected disability. 

On a follow-up VA Compensation and Pension examination of May 2010,                the Veteran reported that his symptoms were worsening. The pain in his neck and in his low back was about 5/10, and fairly steady at this level. It was a dull ache, both in his spine and in his low back. He complained of stiffness in his neck and in his low back. It was very difficult for him to sleep, as he could not lay flat, and had to move to a sofa, then a different chair all the while sleeping fitfully. His low back hurt worse than his neck. He described the pain as moderate. He was not then under the care of an orthopedic surgeon or neurosurgeon for his back. He had had no incapacitating episodes of back pain either in his neck or in his low back in the past 12 months. There was no physician prescribed bed rest, no surgery and no hospitalization. For pain he took ibuprofen and vicodin, which relieved about            50 percent of his pain. There were no side effects of the medication taken.               He did not report true flare-ups during which the pain became unbearable to him. He did not have any problems with his bowel or his bladder. He did not have any problem with falls or balance problems. He sometimes used a cane and a walker although he was not using one during the examination; he stated this was necessary probably 50 percent of the time. He could walk 100 yards without assistance, without a need to stop. He did not wear a brace on his neck or low back. He had never had surgery on either the thoracolumbar or cervical spine. He had undergone physical therapy but this had not helped. The Veteran was retired. He did drive.    He performed activities of daily living. He dressed himself, fed himself, and cleaned himself. His wife did tie his shoes, because it was hard for him to bend down. He did do a few things around the house. He sometimes helped with the dishes, or with the care of pets, but did not do any real heavy chores such as lawn cutting or roof work or outdoor yard maintenance. He was certainly less active than he would like to be. He performed activities of daily living but did not really have recreational interests that he was able to pursue. He did have some pain that radiated down both arms into the hand, but most of the pain was axial. He did have some pain also in his legs, however, this was mitigated by the fact that he had a diabetic neuropathy, with sensation changes in both feet. 

Upon physical examination, regarding the thoracolumbar spine, the Veteran was capable of forward flexion to 40 degrees, extension to 10 degrees, lateral flexion right and left to 15 degrees, and lateral rotation right and left 15 degrees. Within this arc of motion he did not have pain. For the cervical spine, the Veteran had forward flexion to 30 degrees, extension to 10 degrees, lateral flexion right and left to           20 degrees, and lateral rotation right and left 30 degrees. Within this arc of motion he did not have pain. For both the lumbar and cervical spine the VA examiner attributed the loss of motion to ankylosing spondylitis. The examiner had the Veteran repeat the range of motion three times, and with each repetition he achieved the arc already described. With multiple attempts at repetition he did not demonstrate fatigue, weakness, lack of endurance, incoordination or increased pain. There was no change in degrees of range of motion. Regarding the cervical spine and the Veteran's posture, he did have loss of lordosis of the cervical spine.            On palpation of the paraspinal musculature, there was no spasm, guarding or atrophy. The thoracolumbar spine showed preserved lumbar lordosis and thoracic kyphosis. On palpation, there was no guarding or spasm of these muscles. Ankylosis was present but it was favorable. In other words, the Veteran was not fixed in flexion or in extension. He did not have difficulty walking. He did not have limited line of vision. He did not have problems with mouth opening or chewing or breathing. He had no gastrointestinal symptoms due to dyspnea or dysphagia.          But by "favorable ankylosis" the examiner meant that the Veteran had a significant loss of range of motion as outlined previously, but again, it was not fixed.              The Veteran did have some motion and it did not fit the parameters already described. For the upper extremities there was light touch sensation in the C5 to T1 distribution equal bilaterally. There was 4/5 strength with shoulder abduction, elbow flexion, elbow extension, etc. The Veteran was found not to have intervertebral disc syndrome (IVDS). 

The diagnosis was ankylosing spondylitis, cervical and thoracolumbar spine. According to the VA examiner, this condition was considered moderately severe for the Veteran. The Veteran rated the pain at a 5/10. He was on narcotics. He was limited in what he could do around the house, limited in his activities, but not helpless. He performed activities of daily living himself. He drove, and was able to take care of himself. In the examiner's view therefore, the condition was bothering the Veteran to a moderately severe degree. There was some radiculopathy worse in his upper extremities. It was thought that neurological changes in his lower extremities were due to his neuropathy from his diabetes, or at least the diabetes was contributing a lot to his sensation loss in his bilateral lower extremities. The most troublesome symptom for the Veteran was just pain, pain in his neck and his low back. This was deemed clearly due to the ankylosing spondylitis which was evidence on physical examination given his loss of motion on his x-ray, showing the classic signs of ankylosing spondylitis. 

Thoracolumbar Spine

Giving due consideration to the evidence cited above, and in view of the applicable rating criteria, the Board finds that the claim for increased evaluation for thoracolumbar spine ankylosing spondylitis beyond a 40 percent rating must be denied. In so reaching this determination, the Board has given appropriate review  to the comprehensive VA rating criteria, both former and revised versions of it.   See VAOPGCPREC 7-2003. 

Initially, the rating criteria have been applied that directly pertain to the manifestation of joint ankylosis. While in this case the condition the Veteran has is undoubtedly ankylosing spondylitis, the medical history is conspicuously absent a finding of ankylosis, per se. Under VA law, the term "ankylosis" connotes a total loss of joint mobility. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).              The record clearly shows that the Veteran has and always has had significant retained mobility of the thoracolumbar spine. At one point, range of motion was normal for forward flexion (to 90 degrees), and at or near normal for the remaining categories. On the most recent VA examination of May 2010, the Veteran had forward flexion to 40 degrees (again, out of a total possible 90 degrees), and at least some retained capacity for motion in all other measured planes. Without question the Veteran has substantial loss of motion; yet this has never become a total loss of mobility. The Board recognizes that the May 2010 VA examiner described "favorable ankylosis" as being present; however, the objective facts show differently, that the Veteran has some retained joint mobility. Even the VA examiner then qualified that the thoracolumbar and/or cervical spines were           "not fixed in flexion or in extension" (emphasis added). By definition under VA law, including under the rating criteria itself, ankylosis specifically means fixation in either flexion or extension. Moreover, there may be circumstances in this instance in which one or more vertebrae are in a fixed position; however, the spine as a whole retains substantial capacity for movement. Thus, in the absence of demonstrated ankylosis, there is no basis to assign any rating higher than 40 percent under either the form Diagnostic Code 5289 (in effect prior to September 26, 2003), or the revised Diagnostic Code 5242, both of which would permit a higher                  50 percent rating for a showing of unfavorable ankylosis of the entire thoracolumbar spine.
 
The next consideration is whether there is a foundation for any higher evaluation based on limitation of motion, considering that the Veteran does have some retained mobility of the thoracolumbar spine. To this effect, however, the Veteran is already in receipt of a 40 percent disability rating, which is the highest assignable evaluation based on limitation of motion alone under the revised rating criteria, under the applicable General Rating Formula where there is no corresponding joint ankylosis, either favorable or unfavorable. See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).   The former version of the rating criteria likewise provided for no higher than a 40 percent evaluation due to severe limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). Thus, given that the Veteran's limitation of motion is already rated at the highest possible level, an increased rating on this basis is not tenable.

Therefore, the Board concludes that a higher evaluation than 40 percent for ankylosing spondylitis of the lumbosacral spine is not warranted under provisions of the VA rating schedule. 

Cervical Spine

On thorough review of the record, the Board finds a plausible basis in the evidence upon which to award an increased rating of 30 percent for cervical spine ankylosing spondylitis. At the outset, the Board recognizes, as with the situation involving the thoracolumbar spine, that the Veteran does not manifest cervical spine ankylosis in the literal sense, given that on the most recent VA examination there was substantial retained capacity for mobility. In particular, the Veteran on the May 2010 VA examination had forward flexion to 30 degrees, with no further diminution in motion from pain, weakness, fatigue or other forms of functional loss, as must be taken into account per the holding the DeLuca v. Brown. See also 38 C.F.R.               §§ 4.45, 4.59. Therefore, under both the former and revised rating criteria, a specific disability rating premised on joint ankylosis cannot be supported. See 38 C.F.R.           § 4.71a, Diagnostic Code 5287 (2002), and Diagnostic Code 5237 (2012). 

Turning to the rating criteria premised entirely upon limitation of motion, however, the Board does ascertain the material basis for an increase in compensation to the  30 percent level. Under the revised rating criteria, the Veteran does not have forward flexion of the cervical spine to 15 degrees or less, as his retained capacity for movement well exceeded this; thus, the revised criteria provide no benefit. However, pursuant to the former rating criteria, which remain applicable prospectively following the September 26, 2003 regulatory revision, there is available a maximum 30 percent evaluation for "severe" limitation of motion.       See Diagnostic Code 5290 (2002). Reviewing the factual background of this case in light of this rating provision, there is sufficient justification to establish a severe level of impairment. Whereas range of motion shows neck flexion not to have pronounced limitation, neck extension has been significantly worse, recently measured at 10 degrees (out of a total possible 45 degrees), and this is where the VA examiners have noted the Veteran to have the greatest degree of problem with neck mobility. Moreover, even apart from this, there is considerable associated functional impairment that lends weight to a severe degree of disability. As the November 2005 VA examination report and competent lay testimony from           the Veteran and his spouse reflect, the Veteran has had major substantive limitations brought upon by his neck condition, in numerous facets of daily life and curtailing the ability to sleep, and often requiring assistance from his spouse to carry out activities of daily living. The Board accepts these lay assertions as accurate and probative statements of the Veteran's current symptomatology. The May 2010 VA examination portrays a slightly less severe portrayal of the Veteran's residual functional capacity, but nonetheless acknowledges that the condition is "moderately severe" in its impact. Hence, given the objective findings shown, and the subjective reported history of functional limitation, the Board will resolve reasonable doubt in the Veteran's favor on the material issue of the severity of his condition, and assign the higher 30 percent evaluation in this case for severe limitation of motion under the former version of Diagnostic Code 5290. See 38 C.F.R. § 4.3. The higher rating of 30 percent should be assigned from the June 22, 2001 effective date of service connection, onwards. 
Finally, the Board has also considered whether the manifestations of the Veteran's spine disability includes visual impairment, a respiratory disorder and a digestive system disorder indicative of unfavorable ankylosis of the spine. However, other than loss of vision due to type II diabetes mellitus for which service connection has been established, there is no competent and credible evidence that the Veteran's ankylosing spondylitis of the cervical spine is manifested by such claimed symptomatology. The determinative evidence in this case consists of the May 2010 VA Compensation and Pension examination, pursuant to which it was found that the Veteran did not have limited line of vision; had no problems with mouth opening or breathing; and had no gastrointestinal symptoms due to dyspnea or dysphagia. See, e.g., 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note(5) (2011).  Essentially then, there was no objective sign or symptomatology corresponding to any of the above-identified potential complications of service-connected ankylosing spondylitis of the cervical spine. Nor has the Veteran indicated on any prior VA examination or through lay statements that he has symptoms of the aforementioned conditions, as to contradict VA examination findings. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). The Board is left with no conclusion to reach other than that the claimed conditions are not presently manifest. 

For these reasons, the Board finds that higher or separate ratings on the basis of visual impairment, respiratory impairment, and a digestive system disorder all as manifestations of ankylosing spondylitis of the cervical spine and as indicative of unfavorable ankylosis of either the cervical spine or thoracolumbar spine are not in order.


Conclusion

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his spine condition. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect. Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) ; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, supra; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Further, the potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's thoracolumbar and cervical ankylosing spondylitis condition presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. As to employment status, the Veteran is retired, and he has indicated that he was self-employed up until 2004, when he sold his own business for financial reasons other than involving a service-connected medical condition. There also is no concrete indication of a marked limitation of employability specifically due to the service-connected disabilities at issue, particularly insofar as the lack of any retained capacity to complete occupational tasks in a more sedentary work environment.  

Moreover, the Veteran's service-connected disorders have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors,          the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for ankylosing spondylitis of the thoracolumbar spine, but granting in part the claim for increased rating for cervical spine ankylosing spondylitis. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. To the extent any greater level of compensation is sought,    the preponderance of the evidence is against these claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.3 (2012). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     



ORDER

An initial evaluation higher than 40 percent for ankylosing spondylitis of the thoracolumbar spine is denied. 

An initial 30 percent evaluation for ankylosing spondylitis of the cervical spine            is granted, subject to the law and regulations governing the payment of VA compensation benefits. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


